HOUGH, Circuit Judge
(dissenting). If one regards the complaint herein, Baldwin was not a broker, and did not sue as one, nor for a commission. He was a salesman, entitled to everything over a certain price when he sold a definitely specified lot of goods. No such sale was ever made. But, if a broker’s employment be somehow spelled out, then both the alleged vendor and vendee testified fully that their minds never met; while that no sale resulted from plaintiff’s efforts, and that such efforts in no way assisted in the final disposition of the goods, is admitted.
Plaintiff’s efforts failed, because the parties to the proposed sale could not agree about the license, so important in war time; therefore there never was a contract. This court in substance holds that there should have been a contract, and therefore gives a jury a chance of saying that there was one. I cannot agree to that, and dissent.